Citation Nr: 0526749	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-08 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a right middle finger fracture.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left eye 
disability.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1979 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran testified before the undersigned 
at a hearing held in January 2004. 

The January 2003 rating decision granted service connection 
for headaches, effective November 19, 2002.  In February 2003 
he argued that the effective date should instead be December 
10, 2001.  A March 2003 rating decision granted entitlement 
to an effective date of December 10, 2001, but mistakenly 
informed him that the new effective date was December 10, 
2002.  In August 2003 the RO explained the mistake, and 
assured him that VA had assigned the requested date of 
December 10, 2001, for the grant of service connection.  At 
his January 2004 hearing before the undersigned, the veteran 
specifically indicated that he was not seeking an effective 
date earlier than December 10, 2001, for the grant of service 
connection for headaches.

The issue of entitlement to an increased disability rating 
for residuals of a right middle finger fracture is decided 
herein.  The remaining issues listed on the title page of 
this action are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of the right middle finger fracture are 
manifested by complaints of pain and stiffness with exposure 
to cold, but not by any clinical evidence of pain, limitation 
of motion or more than minimal functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fractured right middle finger have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 4.42, 
4.45, 4.71a, Diagnostic Code 5229 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in July 2002 and 
December 2003 collectively fulfill the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence the Board finds that VA has fulfilled its 
duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the VCAA notice provided the veteran in July 
2002 did not specifically advise him of the information and 
evidence necessary to substantiate his claim.  The March 2003 
statement of the case, however, explained the criteria for 
assignment of a higher rating for the finger disorder at 
issue, and the December 2003 VCAA letter did provide him with 
complete VCAA notice.  Collectively, the foregoing notices 
substantially complied with the specificity requirements of 
Quartuccio and Charles, supra.  At this stage of the appeal, 
the Board finds that no further notice is needed to comply 
with the VCAA, and that the failure to provide the veteran 
with full VCAA notice prior to the January 2003 adjudication 
did not affect the essential fairness of the adjudication.  
The prior adjudication was not prejudicial to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notices.  Given the specificity of the 
VCAA notices, as well as the time afforded the appellant 
following the notices to respond, the Board finds that any 
error in the timing of the notices is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of a right middle finger fracture, and the 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Service connection for residuals of a right third (middle) 
finger fracture was granted in September 1987, evaluated as 
non-compensably disabling.  This evaluation has remained in 
effect since that time.  Service medical records show that 
the finger was fractured when some type of equipment fell on 
the hand.  The finger was casted.

The veteran was afforded a VA general medical examination in 
November 2002, at which time he denied any functional 
impairment associated with the right middle finger.  He 
reported that he was right-hand dominant.  Physical 
examination was negative for any identified musculoskeletal 
abnormalities.  The examiner diagnosed the veteran as status 
post fracture of the right third metacarpophalangeal joint.

The veteran attended a VA orthopedic examination in November 
2002.  He reported experiencing occasional pain in the right 
middle finger, as well as occasional weakness, stiffness, 
swelling, locking, and instability.  He reported flare ups 
occurring up to 3 times in a month, which he described as 
mild to moderate in severity and lasting up to 4 hours.  The 
veteran reported working as a supervisor at the U.S. Postal 
Service, and explained that his finger pain occasionally 
limited his ability to type or use a computer.  Physical 
examination showed no evidence of deformity, angulation, 
false motion, shortening, or intra-articular involvement 
associated with the finger.  There was no malunion, nonunion 
or loose motion.  The veteran did not demonstrate any finger 
tenderness, painful motion, or weakness.  The finger was not 
ankylosed, and the veteran had a good grip.  The examiner 
noted that the veteran was able to flex all fingers to 90 
degrees, except that he was able to flex the thumb to 85 
degrees; no pain on motion was evident.  X-ray studies of the 
right hand were unremarkable except for mild degenerative 
changes in the first metacarpophalangeal articulation.  The 
examiner concluded that the right third finger was stable and 
pain free, and that the veteran would experience an 
additional 5 to 10 percent functional impairment when the 
finger was painful.  

At his January 2004 hearing, the veteran testified that he 
experienced right third finger pain, stiffness and swelling 
with cold temperatures.  He denied experiencing any 
limitation of finger motion.

Analysis

The RO has evaluated the residuals of the veteran's right 
middle finger fracture as noncompensably disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5309.  That code pertains 
to muscle injuries involving Muscle Group IX, and indicates 
that the intrinsic muscles of the hand include the thenar 
eminence; short flexor opponens; abductor and adductor of 
thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; 4 lumbricales; 4 dorsal and 3 
palmar interossei.  A note following the diagnostic code 
explains that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309 and Note (2004).

Prior to August 26, 2002, a 10 percent evaluation was 
warranted for ankylosis of the middle finger.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2002).  A compensable rating 
was not available for limitation of middle finger motion 
where the finger could be flexed to less than one inch of the 
transverse fold of the palm, and extended to at least one 
inch short of full extension.  38 C.F.R. § 4.71a, Note (a) 
following Diagnostic Code 5223 (2002).

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the hands.  
67 Fed. Reg. 48,784-87 (2002).  The amended rating criteria 
provide that a noncompensable evaluation is assignable for 
limitation of middle finger motion, with a gap of less than 
one inch between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
middle finger motion with a gap of one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2004).

For the middle finger, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The metacarpophalangeal joint has a range of 
zero to 90 degrees of flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees of flexion, and the 
distal interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Note (1) before 
Diagnostic Code 5216 (2004).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

The Board initially finds that the veteran's right middle 
finger disorder is more properly rated under Diagnostic Code 
5229 than under Diagnostic Code 5309 or any other diagnostic 
code.  In this regard the Board notes that none of the 
service or postservice medical records suggest that the 
finger fracture involved any muscle injury.  The veteran did 
sustain a puncture wound to his right hand in a separate 
incident occurring two years after the finger fracture, but 
service connection is not in effect for that hand puncture 
wound.  The record shows that the primary manifestations of 
the finger disorder are complaints of pain and arguably some 
limitation of middle finger motion, but without any weakness.  
The Board accordingly finds that the veteran's finger 
disorder is more properly rated based on limitation of finger 
motion than as for an injury involving a muscle group.

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the residuals of a right middle finger 
fracture.  In this regard, the record shows that the veteran 
demonstrates full range of right middle finger motion, 
without any pain or weakness.  Nor does the finger exhibit 
any loose motion, angulation or other deformity.  The 
November 2002 examiner described the finger as stable and 
pain free, and concluded that even with flare ups, the 
veteran would not experience more than 10 percent additional 
functional loss.

The Board points out that even with consideration under 
38 C.F.R. §§ 4.40 and 4.45 of the occasional pain and 
stiffness experienced by the veteran, a compensable 
evaluation is not assignable under the diagnostic codes 
pertaining to limitation of middle finger motion, regardless 
of whether the former or the current rating criteria are 
applied.  The Board again notes that the examiner believed 
any pain would result only in a small level of functional 
impairment.  The veteran retains good hand strength, and he 
admits to only occasional interference with certain 
activities.  Consequently, even when right middle finger pain 
is considered, a higher evaluation for any interference with 
overall function of the hand, or of any other digit, is not 
appropriate in this case.

In sum, the veteran retains substantially full to full range 
of right middle finger motion, without any clinical evidence 
of pain, weakness, or incoordination, and with at most a 
minimal amount of functional impairment during flare ups.  
The Board accordingly finds that the preponderance of the 
evidence is against the claim, and that a compensable rating 
for his residuals of a right middle finger fracture is not in 
order.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran contends that he occasionally finds himself 
unable to type at work because of right finger pain.  
Notably, however, he does not contend that this occasional 
inability to type has adversely affected his employment, and 
the Board points out that he has remained employed as a 
supervisor for a number of years.  Moreover, his finger is 
clinically normal to examination, and the November 2002 
examiner estimated that even with flare ups, the veteran 
could expect to experience only a 5 to 10 percent 
diminishment in right third finger function.  Additionally, 
the current evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell, 
supra; Shipwash, supra.


ORDER

Entitlement to a compensable rating for residuals of a right 
middle finger fracture is denied.


REMAND

The veteran contends that the initial evaluation assigned his 
headache disorder does not accurately reflect the severity of 
that disorder.  

At a VA general medical examination in November 2002, he 
reported experiencing 2 to 3 headaches every 6 to 8 weeks, 
with each lasting up to 3 days.  A VA treatment record for 
November 2002 documents his report of experiencing migraine 
or cluster headaches every 3 to 4 months.  When afforded a VA 
neurological examination in December 2002, the veteran did 
not identify the frequency of his headaches, but did state 
that they were intermittent, and lasted anywhere from 30 
minutes to 2 days.

Received in January 2004 are Leave statements for the veteran 
showing that in 1998 he used seven hours of sick leave; in 
2000 used 80 hours of sick leave; and in January 2004 used 20 
hours of sick leave.  The reasons proffered for the leave 
requests included headaches, and occasionally other reasons 
in addition to headaches.

At his January 2004 hearing, the veteran testified that his 
headache disorder had worsened significantly since the last 
VA examination in December 2002.  He reported experiencing 15 
to 20 headaches each month over the prior year, and indicated 
that he was considering resigning his position as a 
supervisor.  

Given the veteran's testimony and Leave statements suggesting 
that his headache disorder has significantly worsened in 
severity since the last VA examination, the Board will remand 
the issue for further development, namely, another VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Turning to the left eye disorder claim, the veteran contends 
that he injured the eye when a radiator cap exploded in 
service.  Service medical records show that while visual 
acuity in his left eye at enlistment was 20/70, by May 1983 
it was 20/20.  In June 1986 he reported that sometime in 1980 
his left face was injured when a radiator exploded; he 
explained that he believed the accident caused a loss of 
visual acuity in the left eye.  Physical examination was 
negative for any left eye pathology.  His uncorrected distant 
vision was 20/30, with corrected vision of 20/15; the 
examiner diagnosed left eye myopia.  At his examination for 
discharge, uncorrected distant vision in the left eye was 
20/30, correctable to 20/20.  

When examined by VA in November 2002, the veteran reported 
that he was struck in the left eye during service by a 
radiator cap.  Physical examination of the eyes was negative 
for any identified abnormalities, and the examiner diagnosed 
the veteran as status post head trauma including left eye, 
with full recovery.

The veteran attended a VA ophthalmological examination in 
November 2002, which was conducted without review of the 
complete claims file.  Physical examination showed a 
chorioretinal scar in the left eye, with uncorrected distant 
visual acuity in the eye of 20/100 (correctable to 20/20).  
The examiner diagnosed refractive myopia, astigmatism, and 
presbyopia.  He concluded that it was at least as likely as 
not that the old chorioretinal scar was related to the 
radiator cap injury.

Refractive error of the eye is not considered a disease or 
injury for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(2004).  Although the November 2002 examiner indicated that 
the veteran's myopia, astigmatism, and presbyopia were 
refractive in nature, he also noted the presence of a 
chorioretinal scar in the left eye which he felt was related 
to a specific incident in service.  Notably, however, the 
examiner based his opinion on what he termed "limited 
records," and not the complete claims file, including the 
service medical records (and the June 1986 entry in 
particular).  Under the circumstances, the Board is of the 
opinion that the veteran should be afforded a VA 
ophthalmological examination which includes a review of the 
claims file.

With respect to tinnitus, service medical records are silent 
for mention of that disorder other than for a September 1986 
entry indicating that the veteran reported his tinnitus had 
resolved.  At his November 2002 general medical examination, 
the veteran reported a five-year history of constant ringing 
in his ears.  When treated by a VA physician in November 2002 
he reported experiencing bilateral tinnitus since 1980. 

The veteran attended a VA audiological evaluation in December 
2002, at which time he reported that his tinnitus began in 
1986 or 1987.  The examiner recommended follow up evaluation 
for tinnitus of "unknown origin."

In this case, the veteran appears to currently have tinnitus, 
his service medical records suggest that he had tinnitus at 
some point in service, and the veteran has testified that his 
tinnitus has continued since service.  Under the 
circumstances, the Board is of the opinion that the veteran 
should undergo another examination to specifically address 
the likelihood that his current tinnitus is related to 
service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include D. Gothelf, 
D.O., who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him, 
to include from D. Gothelf, D.O., 
which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it should inform the appellant and 
his representative of this and ask 
them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA neurological examination of his 
headache disorder by a physician 
with appropriate expertise.  All 
indicated studies should be 
performed.  In accordance with the 
latest AMIE worksheets for rating 
headaches the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any disability.  The 
examiner should provide an opinion 
as to whether any of the headaches 
the veteran experiences are 
prostrating in nature, and, if so, 
describe the frequency with which 
the veteran experiences such 
headaches.  The average length of a 
prostrating headache should also be 
identified, and the examiner should 
indicate whether the headaches are 
productive of severe economic 
inadaptability.

The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.  

4.  The RO should also arrange for a 
VA audiological examination of the 
veteran to determine the nature and 
etiology of his tinnitus.  All 
indicated studies, tests and 
evaluations deemed necessary must be 
performed.  The examiner must opine 
whether it is at least as likely as 
not that any tinnitus is 
etiologically related to the 
appellant's period of service, or 
was present within one year of his 
discharge therefrom.  The claims 
folder must be made available to the 
examiner for proper review of the 
complete medical history. 

5.  The RO should arrange for a VA 
ophthalmological examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of his left 
eye disability.  All indicated 
studies, tests and evaluations 
deemed necessary must be performed.  
With respect to each left eye 
disorder identified, the examiner 
must opine whether it is at least as 
likely as not that the left eye 
disorder is etiologically related to 
the appellant's period of service.  
The claims folder must be made 
available to the examiner for proper 
review of the complete medical 
history. 

6.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


